Citation Nr: 1133840	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-45 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a separate evaluation for the left cubital tunnel syndrome with previous release, which was combined with the previously service-connected left ulnar nerve compression with nerve release surgery, and is currently evaluated as 20 percent disabling.  

2.  Entitlement to an initial compensable rating for the service-connected scar of the left elbow, as secondary to the service-connected left ulnar nerve compression with nerve release surgery and left cubital tunnel syndrome with previous release.  

3.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).  

4.  Entitlement to an initial increased rating for service-connected left median neuropathy, currently evaluated as 10 percent disabling.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from October 1998 to December 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2010, June 2010, July 2010 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

Specifically, the March 2010 rating decision granted service connection for the left cubital tunnel syndrome with previous release and combined this disability with the service-connected left ulnar nerve compression with nerve release surgery.  This disability is currently evaluated as 20 percent disabling, effective July 27, 2009.  In March 2010, the Veteran filed her notice of disagreement (NOD) with respect to this claim and sought a separate evaluation for the left cubital tunnel syndrome with previous release.  She perfected a timely appeal for this claim in November 2010.  

Also, the June 2010 rating decision granted service connection for the left elbow scar as secondary to the Veteran's service-connected left ulnar nerve compression with nerve release surgery and her left cubital tunnel syndrome with previous release, and evaluated this disability as noncompensably disabling, effective March 31, 2010.  The Veteran filed her NOD with respect to this decision in July 2010 and perfected a timely appeal for this claim in November 2010.  


In addition, the July 2010 rating decision denied entitlement to a TDIU, and the Veteran filed her NOD with respect to this decision in August 2010 and perfected a timely appeal for this claim in November 2010.  

The October 2010 rating decision granted service connection for left median neuropathy and evaluated it as 10 percent disabling, effective March 1, 2010.  The Veteran filed her NOD with respect to this decision in October 2010 and perfected a timely appeal for this claim in March 2011.  


REMAND

In the November 2010 and March 2011 substantive appeals, the Veteran requested a hearing at the Board in Washington, D.C. before a Veterans Law Judge (VLJ) prior to her claim being reviewed by the Board.  A date for the hearing was scheduled in August 2011, and the Veteran was notified of the location, date, and time of her hearing.  However, in a statement received at the Board in August 2011, the Veteran explained that, when she initially requested her hearing, she had been unaware that she also had the option to appear and testify before a VLJ at her local RO.  She asked that her Board hearing be rescheduled and requested a hearing before a VLJ at her local RO instead.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  

The Board finds that the Veteran in the present appeal has filed a timely motion for rescheduling her hearing based upon good cause.  See 38 C.F.R. §§ 20.702(c).  Accordingly, the motion to reschedule the Veteran for her requested hearing is granted.  A remand of the present appeal is necessary to afford the Veteran her requested hearing.  


Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a hearing before a VLJ at the Lincoln, Nebraska RO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws her hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


